21-10646-jlg   Doc 75-1   Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit A -
                           Proposed Order Pg 1 of 4




                           EXHIBIT A
                          Proposed Order
    21-10646-jlg       Doc 75-1        Filed 05/21/21 Entered 05/21/21 21:06:19                        Exhibit A -
                                        Proposed Order Pg 2 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                       x
                                                                       :         Chapter 11
In re                                                                  :
                                                                       :         Case No. 21-10646 (JLG)
STONEWAY CAPITAL LTD., et al.1                                         :
                                                                       :         (Jointly Administered)
                                             Debtors.                  :
                                                                       :
                                                                       X




      ORDER GRANTING JOINT MOTION OF UMB BANK, N.A., AS INDENTURE
    TRUSTEE AND US COLLATERAL AGENT, AND STEERING COMMITTEE OF AD
      HOC GROUP OF NOTEHOLDERS PURSUANT TO 11 U.S.C. § 362(d)(2) FOR
               LIMITED RELIEF FROM THE AUTOMATIC STAY

         Upon the motion for relief from the automatic stay, dated May 21, 2021 (the “Lift Stay

Motion”), of UMB Bank, N.A., in its capacity as Indenture Trustee and US Collateral Agent

(“UMB” or “Indenture Trustee/US Collateral Agent”) under the indenture dated as of

February 15, 2017 (as subsequently amended and restated from time to time, the “Indenture”)

by and among Stoneway Capital Corporation, as issuer, the Canadian Limited Partnerships, as

Canadian Guarantors, the Argentinian Stoneway Entities, as Argentinian Guarantors, Stoneway

Power Generation Inc., and UMB, as successor Trustee, US Collateral Agent, registrar, transfer

agent and paying agent, pursuant to which SCC originally issued $500 million of 10.00% senior

secured notes due March 1, 2027, and the Steering Committee of Ad Hoc Group of Noteholders

(“Ad Hoc Steering Committee”), for entry of an order, pursuant to Section 362(d)(2) of




1
         The Debtors in these chapter 11 cases and the last four digits of their registration numbers in the jurisdiction
where they operate are: Stoneway Capital Ltd. (4518) (BVI), Stoneway Capital Corporation (1512) (Canada),
Stoneway Energy International LP (1029) (Canada), Stoneway Energy LP (1028) (Canada), Stoneway Group LP
(0837) (Canada) and Stoneway Power Generation Inc. (1748) (Canada).
  21-10646-jlg      Doc 75-1      Filed 05/21/21 Entered 05/21/21 21:06:19               Exhibit A -
                                   Proposed Order Pg 3 of 4



Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and the Court

having jurisdiction to decide the Lift Stay Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157(a)-(b) and 1334(b); and consideration of the Lift Stay Motion and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

relief sought in the Lift Stay Motion having been provided in accordance with best practices in

the absence of a case management order, such notice having been adequate and appropriate

under the circumstances, and it appearing that no other or further notice need be provided; and

the Court having determined that the legal and factual bases set forth in the Lift Stay Motion

establish just cause for the relief granted herein; and having heard the statement regarding the

relief requested in the Motion at a hearing before the Court, if any; and any objections to the

Motion having been overruled; and it appearing that the relief requested in the Lift Stay Motion

and granted herein is in the best interests of the Debtors, their estates, creditors, and all parties

in interest; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor,


        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED to the extent set forth herein.

        2.      The automatic stay in the above-captioned proceedings is lifted with respect to

the Indenture Trustee/US Collateral Agent and the Ad Hoc Steering Committee pursuant to

Section 362(d)(2) of the Bankruptcy Code, for the express purpose of allowing the Indenture

Trustee/US Collateral Agent and the Ad Hoc Steering Committee to withdraw funds from the

that certain account established by UMB on or about April 24, 2020 in its capacity as

Depositary Agent and held at UMB as Depositary Bank in the name of “UMB US Coll Agent



                                                 -2-
  21-10646-jlg     Doc 75-1     Filed 05/21/21 Entered 05/21/21 21:06:19              Exhibit A -
                                 Proposed Order Pg 4 of 4



FBO Secured Parties” for all purposes permitted under the Collateral Documents (as defined

under the Indenture).

       3.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.



Dated this ____ day of __________, 2021.

                                             __________________________________________
                                                THE HONORABLE JAMES L. GARRITY, JR.
                                                   UNITED STATES BANKRUPTCY JUDGE




                                               -3-
